Citation Nr: 1244169	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  04-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a fracture of the right fifth metatarsal (right foot disorder) prior to January 4, 2012, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for scar status post excisions of a cyst of the left hand prior to January 4, 2012, and to a rating decision in excess of 10 percent thereafter.

3.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disability under 38 C.F.R. § 3.324 prior to January 4, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a noncompensable (zero percent) rating for residuals of a fracture of the right fifth metatarsal, effective June 16, 2002; granted service connection and a noncompensable rating for a scar status post excision of a cyst of the left hand, effective June 16, 2002; and denied entitlement to a 10 percent rating based on multiple noncompensable, service-connected disabilities. 

This case was previously remanded in March 2008, July 2010, and December 2011.

In March 2008, the Board remanded the appellate issues for further development.  Thereafter, in July 2010, the Board denied the claims pursuant to 38 C.F.R. § 3.655 due to the Veteran's failure to report for scheduled VA medical examinations.  
The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2011 Order, granted the parties' joint motion for remand, vacating the Board's July 2010 decision and remanding the case for compliance with the terms of the joint motion.

In December 2011, the Board remanded this case pursuant to the terms of the joint motion, to include requesting the Veteran identify any treatment of her right foot disorder and left hand scar since May 2004, and affording her new VA medical examination.  A letter was sent to the Veteran later in December 2011 requesting that she identify any treatment for the disabilities since May 2004 and she did not identify any such treatment.  She was also afforded VA medical examinations of her service-connected right foot and left hand scar in January 2012 which the Board finds is adequate for resolution of this case.  Therefore, the Board finds that the directives of the December 2011 remand have been substantially completed.  As such, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that a November 2012 rating decision assigned ratings of 10 percent for both the right foot disorder and left hand scar, effective from January 4, 2012 (date of VA examination).  However, as higher ratings are still possible for both disabilities for the periods prior and subsequent to January 4, 2012, these claims remain in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, as there were no service-connected disabilities with a compensable rating prior to January 4, 2012, the Board must still address the Veteran's eligibility for a 10 percent rating under 38 C.F.R. § 3.324 prior to that date.


FINDINGS OF FACT

1.  The record reflects that the Veteran's service-connected right foot disorder more nearly approximates than not the criteria of moderate foot impairment from the date of the initial grant of service connection.

2.  The Veteran's service-connected right foot disorder does not meet or nearly approximate the criteria of moderately severe foot impairment.

3.  The Veteran's service-connected scar status post excisions of a cyst of the left hand more nearly approximates than not the criteria of painful scar from the date of the initial grant of service connection.

4.  The Veteran's scar status post excisions of a cyst of the left hand is not a burn scar; does not affect the head, face, or neck; does not result in limitation of motion; and is not manifested by dermatitis or eczema.

6.  The Veteran's right foot disorder and left hand scar are his only service-connected disabilities, and the Board's action results in having no disabilities rated as noncompensable during the pendency of this case.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 10 percent for service-connected right foot disorder prior to January 4, 2012, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2012).

2.  The criteria for a rating in excess of 10 percent for service-connected right foot disorder are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5284 (2012).

3.  The criteria for a compensable rating of 10 percent for scar status post excisions of a cyst of the left hand prior to January 4, 2012, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806 (2001 and 2007).

4.  The criteria for a rating in excess of 10 percent for scar status post excisions of a cyst of the left hand are not met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806 (2001 and 2007).

5.  The Veteran's appeal for a 10 percent rating based on multiple, noncompensable, service-connected disability under 3.324 is dismissed as a matter of law.  38 C.F.R. § 3.324 (2012); Sabonis v. Brown, 6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veteran's right foot and scar claims arise from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the Veteran's right foot and left hand scar claims.  The Veteran's service treatment records are on file.  Further, the Veteran has had the opportunity to present evidence and argument in support of these claims, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  In fact, it does not appear she has identified any post-service treatment for either disability.  Moreover, by correspondence dated in August 2012, the Veteran reported she had no other information or evidence to submit regarding her appellate claims.  As part of her Substantive Appeal, she indicated that no hearing was desired in conjunction with this case.

The Board also notes that the Veteran was accorded VA medical examinations in May 2004 and January 2012 which evaluated the symptomatology of both her service-connected right foot disorder and left hand scar.  In pertinent part, the findings of these examinations are consistent with the relevant rating criteria used for evaluating the disabilities.  No inaccuracies or prejudice is demonstrated with respect to these examinations, and the Veteran has not indicated that either disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

As to the Veteran's claim under 38 C.F.R. § 3.324, VA' duty to notify and assist do not apply because the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, in this case the Veteran is already in receipt of such "staged" ratings for his service-connected right foot disorder and left hand scar.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board also wishes to reiterate that the evidence of record regarding the symptomatology of both disabilities consists of the Veteran's own contentions, as well as the May 2004 and January 2012 VA medical examinations.  In short, it does not appear she has identified any post-service treatment for either disability.

Analysis - Right Foot

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  With respect to these provisions, the Board notes that the Veteran reported at a May 2004 VA examination that she had no problem with her right foot.  In short, it does not appear she identified any right foot pain at this examination.  Although she reported occasional arch pain while running at the January 2012 VA examination, there was no indication of any additional functional impairment due to these complaints noted on the examination itself.  Thus, it appears that these provisions have little or no impact on the adjudication of this disability.

The Veteran's service-connected right foot disorder has been evaluated pursuant to Diagnostic Code 5284, which contemplates other foot injuries.  Under this Code, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation. 

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel  concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98. 

In this case, the Board finds no significant distinction between the findings of the January 2012 VA medical examination regarding the right foot disorder that was determined to warrant a 10 percent rating from that which was noted on the May 2004 VA medical examination.  For example, the May 2004 VA examination noted that she had a little limitation of motion in dorsiflexion of the ankle.  The more recent January 2012 VA examination noted moderate pronation of the right foot on standing and during gait; and that the right 5th toe had 30 to 32 degrees of extension and 32 to 34 degrees flexion compared to the left 5th toe which had extension and flexion from 50 to 60 degrees.  Granted, the January 2012 VA examination noted that the Veteran occasionally used orthotics for her feet, and the May 2004 VA examination noted she did not have corrective shoes.  Nevertheless, it does appear that the 10 percent rating assigned by the November 2012 rating decision was based upon the fact that there was some degree of limitation of motion of the right foot, and there was also evidence of such on the May 2004 VA examination even though the full extent of this limitation was not specifically noted at this time.

The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3, and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Further, this is of particular significance in a case such as this where the Diagnostic Code does not specify criteria for a noncompensable rating.  As there is evidence of some impairment of the right foot throughout the pendency of this case, the Board finds that this disability more nearly approximates than not the criteria of moderate foot impairment from the date of the initial grant of service connection.  Thus, the criteria for a rating of at least 10 percent for the period prior to January 4, 2012, are met.

The Board further finds that the Veteran's right foot disability does not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5284; i.e., the service-connected disability has not been shown to result in moderately severe foot impairment at any time during the pendency of this case, to include as a "staged" rating.  For example, no impairment was noted of the right foot at the May 2004 VA examination other than limitation of dorsiflexion.  Additionally, the Veteran reported at this examination that she had no problem with her foot either at rest or standing and walking; she reported no functional impairment; and that she had not lost any time from work.  Examination of her posture and gait were normal on this examination, and she did not reveal any signs of abnormal weight bearing.  The January 2012 VA examination does not indicate any impairment other than the aforementioned limitation of motion, occasional use of orthotics, and tenderness to palpation to the right 5th metatarsal head.  Moreover, the examiner stated that this disability did not impact the Veteran's ability to work.

In short, the aforementioned evidence indicates little functional impairment due to the service-connected disability.  Nothing in the Veteran's own contentions regarding this disability indicates otherwise.  

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5284.  The Board also wishes to note that both the May 2004 and January 2012 VA medical examinations found the Veteran did not have flat feet (pes planus), claw feet, hammer toes, or Morton's neuroma.  In addition, the January 2012 VA examination found the Veteran did not have metatarsalgia, hallux valgus, hallux rigidis, mal- or nonunion of tarsal or metarsal bones, or bilateral week foot.  As such, she is not entitled to consideration of other Diagnostic Codes which specifically evaluate such foot disabilities.

Analysis - Left Hand Scar

Service-connected scars are generally evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7800 to 7806.  

The Board notes that the criteria for evaluating skin disabilities were revised in August 2002 and October 2008, during the period that is the focus of this appeal.  Where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Further, in a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  However, the 2008 revisions were expressly made applicable only to claims filed on or after on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Because the Veteran's claim was received in July 2002, the 2008 revisions do not apply to her case.  See also 38 U.S.C.A. § 5110(g)  and 38 C.F.R. § 3.114. 

In this case, the record reflects the Veteran was assigned a 10 percent rating for her left hand scar effective January 4, 2012, pursuant to Diagnostic Code 7804 based upon a painful scar.  Prior to August 30, 2002, Diagnostic Code 7804 provided that a 10 percent disability rating was assigned for a tender and painful superficial scar. The Board notes that the 2002 revisions to this Code are not substantive as much as they are clarifying.  Specifically, Diagnostic Code 7804 is still for painful superficial scars.  A Note following Diagnostic Code 7804 clarifies that a superficial scar is one that is not associated with underlying soft tissue damage. 

As with the right foot disorder, the Board finds little or no distinction between the findings used to warrant a 10 percent under Diagnostic Code 7804 from January 4, 2012, from that which is shown prior to that date.  For example, the January 2012 VA examination noted that the Veteran reported her scar was painful only during activities that require a tight grip, such as lifting weights at the gym.  There was no pain at rest or with activities of daily living (ADLs).  Similarly, at the prior May 2004 VA examination, the Veteran stated that she had some aching occasionally of the scar, but that were no functional impairment.  In short, she appears to have reported the same degree of pain from this service-connected scar prior to the January 2012 VA examination.  Further, the Veteran is competent to describe symptoms of pain, and nothing in the record questions her credibility on this matter.  Therefore, the Board finds that she is entitled to a 10 percent rating for a painful left hand scar from the initial grant of service connection.  Reasonable doubt has been resolved in her favor.  See 38 C.F.R. §§ 4.3, 4.7.

The Board notes that, both prior to and from August 30, 2002, Diagnostic Code 7804 provides a maximum rating of 10 percent, as do the other potentially applicable Diagnostic Codes 7802 to 7803.  Moreover, it does not affect the head, face, or neck so as to warrant consideration of Diagnostic Code 7800 (as it existed both prior to and from August 30, 2002).  Further, it is not manifested by dermatitis or eczema so as to warrant consideration of Diagnostic Code 7806 (as it existed both prior to and from August 30, 2002).  

The Board notes that Diagnostic Codes 7801 and 7802, as in effect prior to August 30, 2002, was applicable only to burn scars.  However, effective August 30, 2002, these Codes were revised to eliminate this requirement.  Nevertheless, as the Veteran's service-connected left hand scar is not a burn scar, the provisions of Diagnostic Code 7801 and 7802 as they existed prior to August 30, 2002, are not for consideration in this case.

Effective August 30, 2002, Diagnostic Code 7801 provided that scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted when the area or areas exceed 12 square inches (77 sq. cm.).  A 30 percent rating requires an area or areas exceeding 72 square inches (465 sq. cm.), while a 40 percent rating requires an area or areas exceeding 144 square inches (929 sq. cm.). 

In this case, nothing in the record reflects the Veteran's left hand scar is deep.  The May 2004 VA examination noted that there was no tissue loss, and the scar was not found to be deep on the January 2012 VA examination.  Moreover, there is no indication the left hand scar measured an area or areas that exceeded 12 square inches (77 sq. cm.).  For example, the May 2004 VA examination stated the scar was 1 x 0.1 cm, and was not greater than 6 square inches.  The January 2012 VA examination found the scar to be linear, and measuring 2 cm in length.  More significantly, the record does not reflect that it has resulted in limitation of motion.  For example, the Veteran reported no functional impairment due to this scar on the May 2004 VA examination, nor was such noted on the examination itself.  No limitation of motion was noted on the January 2012 VA examination.

In view of the foregoing, the Board finds that the provisions of Diagnostic Code 7801 effective from August 30, 2002, are not applicable to this case.

The Board also notes that Diagnostic Code 7805, both prior and subsequent to August 30, 2002, evaluated scars based upon limitation of motion of the part affected.  For the reasons detailed above, the Board has found that the service-connected left hand scar has not resulted in limitation of motion.  Therefore, this Code is not applicable in the instant case either.

For these reasons, the Board finds that the Veteran is entitled to a schedular rating of no more than 10 percent for her service-connected left hand scar.  

The Board also wishes to note that, even if it applied the 2008 revised rating criteria for the Veteran's service-connected left hand scar, it does not appear it would have resulted in a higher rating in this case.  In pertinent part, these revisions made no changes to the requirement of Diagnostic Code 7800 that the scars affect the head, face, or neck.  Diagnostic Code 7801 applies to scars that are deep and nonlinear, and the left hand scar was noted as being linear on the January 2012 VA examination.  Further, a rating in excess of 10 percent still requires the scar to measure an area or areas of at least 12 square inches (77 sq. cm.), and the Board has already determined such is not the case.  The 2008 revisions eliminated Diagnostic Code 7803.  The revision did provide for ratings in excess of 10 percent under Diagnostic Code 7804, but only if there were at least 3 or more unstable or painful scars.  In this case, the Veteran has only the one, single scar of the left hand.  Diagnostic Code 7805 was revised to provide that any disabling effect(s) not considered under Diagnostic Code 7800 to 7804 be evaluated under an appropriate Diagnostic Code.  However, no functional impairment of the left hand scar appears to be applicable in this case other than the Veteran's complaints of occasional pain, which is contemplated by the current 10 percent rating under Diagnostic Code 7804.  Finally, Diagnostic Code 7806 is still for evaluation of dermatitis or eczema, which is not present in this case.

Other Considerations

In evaluating the Veteran's service-connected right foot disorder and left hand scar, the Board considered the applicability of "staged" rating(s) pursuant to Fenderson, supra.  As detailed above, the Board found that ratings of 10 percent were warranted for both disabilities prior to January 4, 2012, to the date of the initial grant of service connection.  However, the record does not reflect the Veteran met or nearly approximated the criteria for ratings in excess of 10 percent for either disability during the pendency of this case; i.e., there were no distinctive period(s) where higher rating(s) were warranted.  Therefore, no further consideration "staged" ratings is warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability in that her service-connected disabilities are manifested by no more than moderate right foot impairment, and a painful left hand scar.  As detailed above, such manifestations that are contemplated in the rating criteria.  No exceptional or unusual disability picture is demonstrated by either disability.  The rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Veteran does not contend nor does the record reflect she is unemployable due to either her service-connected right foot disorder and/or left hand scar.  In fact, the Veteran has reported that she has not lost time from work due to either disability, and the January 2012 VA examinations found that neither disability impacted her ability to work.  Therefore, no further discussion of TDIU is warranted in this case.

Analysis - 38 C.F.R. § 3.324

The law provides that where a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10 percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324.

In this case, the Veteran's right foot disorder and left hand scar are her only service-connected disabilities.  By virtue of the Board's action in this case, compensable ratings of 10 percent have been assigned for both disabilities from the date of the initial grant of service connection.  Consequently, she has no service-connected disabilities rated as noncompensable which would entitle consideration of 38 C.F.R. § 3.324.  As there is no legal basis to warrant consideration of 38 C.F.R. § 3.324, the matter is dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to a rating of 10 percent for service-connected right foot disorder prior to January 4, 2012, is granted to the initial date of service connection, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for service-connected right foot disorder is denied.

Entitlement to a rating of 10 percent for service-connected scar status post excisions of a cyst of the left hand prior to January 4, 2012, is granted to the initial date of service connection, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for service-connected scar status post excisions of a cyst of the left hand is denied.

Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disability under 38 C.F.R. § 3.324 is dismissed as a matter of law.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


